Citation Nr: 0815950	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-44 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
knees.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for left hip 
disability.

7.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1983.  After his period of active service, the 
veteran also had Reserve and National Guard service, ending 
in 2002.  He had a period of National Guard active duty for 
training from July 18, 1999, to August 1, 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the San Juan, Puerto Rico 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an April 2004 rating decision, the 
RO denied reopening of previously denied claims for service 
connection for lumbar spine disability and disability of the 
knees, and denied service connection for left hip disability 
and hemorrhoids.  In a July 2004 rating decision, the RO 
denied service connection for tinnitus, psychiatric 
disability including PTSD, and hypertension.


FINDINGS OF FACT

1.  The veteran did not appeal a June 1994 rating decision 
denying service connection for a back condition and 
disability of the knees.

2.  Evidence received since the June 1994 rating decision 
does not help to show that low back pain during active 
service continued as a chronic disability after service.


3.  Evidence received since the June 1994 rating decision 
does not help to show that right knee sprain and bilateral 
chondromalacia patellae during service continued as chronic 
disabilities after service.

4.  The veteran did not report tinnitus during active service 
in 1976 to 1983, nor soon after an electric shock accident in 
July 1999.

5.  A chronic psychiatric disability developed as a result of 
chronic pain and limitation of function due to service-
connected disability of both upper extremities.

6.  The veteran was found to have hypertension during active 
duty for training in July and August 1999.

7.  Left hip injury in service in 1981 did not produce 
chronic left hip disability that continued after service.

8.  The veteran had hemorrhoids during active service in 
1981.

9.  The veteran has had ongoing or recurrent hemorrhoids 
since separation from active service in 1983.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection 
for a back condition and disability of the knees is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Since the June 1994 rating decision, new and material 
evidence has not been received to reopen the claim for 
service connection for a low back disability.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Since the June 1994 rating decision, new and material 
evidence has not been received to reopen the claim for 
service connection for disability of the knees.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156. 


4.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

5.  A chronic psychiatric disability is the result of 
service-connected disability of both upper extremities.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310(a) (2007).

6.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

7.  No current left hip disability was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

8.  Chronic or recurrent hemorrhoids were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  A final decision on 
a claim that has been denied shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  The United States 
Court of Appeals for Veterans Claims (Court) has ruled that, 
if the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In January 2004, the veteran submitted claims to reopen the 
claim for service connection for low back and bilateral knee 
conditions.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only disallowance of the veteran's claim for 
service connection for a back condition that became final was 
the June 1994 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Certain chronic disabilities, including arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  Service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Lumbar Spine Disability

In a June 1994 rating decision, the RO denied the veteran's 
claim for service connection for a back condition.  The 
veteran did not file an NOD with that decision.  Therefore, 
that decision became final.

The evidence that was associated with the claims file at the 
time of the June 1994 rating decision included service 
medical records and VA medical records.  During active 
service, in January 1980, the veteran was referred to 
physical therapy for low back pain.  There is no further 
record of low back problems during active service.  The 
claims file does not contain any record of any examination of 
the veteran around the time of separation from service in 
January 1983.  The veteran had Reserve and National Guard 
service after his active service.  In medical examinations in 
October 1985 and December 1989 for that service, no spine 
disorder was noted.

In August 1992, the veteran submitted a claim for service 
connection for a back condition, reportedly incurred on 
active duty.  On VA examination of his spine in March 1993, 
the veteran reported having low back pain with prolonged 
standing and bending.  Examination revealed tenderness over 
the lumbar paravertebral muscles, and painful movements, 
without other abnormalities.  X-rays showed minimal 
degenerative lumbar spondylosis.  The examiner's diagnosis 
was degenerative joint disease of the lumbar spine.  The 
examination report did not address the history or etiology of 
that disorder.

In the June 2004 rating decision, the RO denied service 
connection for a low back disability because there was no 
evidence of chronicity or continuity of symptoms.  

The evidence that has been added since the June 1994 rating 
decision includes records of medical treatment and 
examinations provided since that date.  In a National Guard 
service examination in 1997, no spine disorder was noted.  
During National Guard active duty for training in July 1999, 
the veteran sustained electrical injury and burns to both 
hands.  VA has established service connection for neuropathy 
in both upper extremities residual to those injuries.

VA outpatient treatment notes from March 2003 indicate that 
the veteran reported pain in his upper extremities that 
radiated to his low back.  In September 2003, the veteran 
reported a longstanding history of lumbosacral spine pain, 
radiating to the right lower extremity, and of paresthesia of 
the feet.  He indicated that he was on medication for pain in 
his back and knees.  Lumbosacral spine x-rays showed moderate 
degenerative lumbar spondylosis, and straightening of the 
lumbar lordosis suggestive of paravertebral muscle spasm.  In 
January 2004, the veteran submitted a claim for service 
connection for a low back condition incurred in service.

The evidence considered in June 1994 showed some low back 
pain during active service, but did not show ongoing symptoms 
in service or continuation of symptoms after service.  
Medical evidence from the post-service period did not show a 
low back disorder until about ten years after service.  The 
evidence added since June 1994 also shows a post-service low 
back disorder, but does not help to link the post-service 
disorder to any disease or injury during service.  The new 
evidence does not relate to any unestablished fact necessary 
to substantiate the claim for service connection for a low 
back disability, and does not raise a reasonable possibility 
of substantiating that claim.  The evidence does not address 
chronicity or continuity of symptoms.  The new evidence is 
not material; therefore, the Board denies the appeal to 
reopen the service connection claim.

Bilateral Knee Disability

In his August 1992 claim, the veteran sought service 
connection for disability of both knees, residual to injuries 
in service.  The RO denied service connection for bilateral 
knee injury in a June 1994 rating decision.  The veteran did 
not appeal that decision, and it became final.  In January 
2004, the veteran again requested service connection for 
bilateral knee disability.  The Board will consider whether 
new and material evidence has been received since the June 
1994 rating decision, so that the claim may be reopened.

The evidence that was in the claims file in June 1994 
included service medical records and the report of a VA 
examination.  No disorder of either knee was noted on the 
July 1976 examination of the veteran for entrance into 
service.  During service, in October 1976, the veteran was 
seen after twisting his right knee.  The treating 
practitioner noted effusion, limitation of motion due to 
pain, and tenderness.  The practitioner's impression was 
acute sprain.  Right knee x-rays showed degenerative joint 
disease.  Later in October 1976, a practitioner listed 
assessments of degenerative joint disease of the right knee, 
and chondromalacia patellae of both knees.  The service 
medical records do not show any further treatment for knee 
disorders during the 1976 to 1983 period of active service, 
and there is no record of any service separation examination.  

Medical records from the veteran's Reserve and National Guard 
service include the reports of an October 1985 examination, 
in which the examiner noted a four centimeter scar on the 
lateral aspect of the veterans left knee, and a December 1989 
examination, in which the examiner checked normal for the 
condition of the lower extremities.

On VA examination in March 1993, the veteran reported having 
had knee injuries during service between 1976 and 1983.  He 
stated that he had pain and swelling in his left knee with 
standing and kneeling, and crepitus with movement.  On 
examination, straight leg raising and knee extension were 
negative bilaterally.  The left knee had crepitus with 
movement.  X-rays showed degenerative changes in both knees, 
more prominent in the left knee.  The examiner's impression 
was degenerative joint disease of the knees.

In the June 2004 rating decision, the RO denied service 
connection because there was no evidence of chronicity or 
continuity of symptoms.  The evidence that has been added to 
the claims file since June 1994 is the report of a September 
2003 VA examination.  At that time, the veteran reported a 
longstanding history of pain in both knees, worse in the 
right.  He indicated that he received medication for pain in 
the knees and low back.  X-rays showed degenerative changes 
in both knees.  The examiner found that the veteran had an 
adequate gait, but the veteran reported pain in the knees 
with walking.  The examiner's impression was degenerative 
joint disease of the knees.

The evidence considered in June 1994 showed one injury of the 
right knee, and findings of chondromalacia in both knees, 
early in service.  The evidence, however, did not show 
ongoing knee problems that continued through active service 
and after service.  Arthritis was found in both knees about 
ten years after service, but there was no medical finding or 
opinion linking that arthritis to disease or injury during 
service.  The new evidence, the 2003 examination report, 
shows arthritis in both knees, but does not address the 
question of whether current arthritis began during active 
service.  As the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection, it does not raise a reasonable 
possibility of substantiating that claim.  As there is no 
evidence that is both new and material, the Board denies 
reopening of the previously denied claim.

Service Connection Claims

Tinnitus

The veteran contends that he has tinnitus as a result of 
noise exposure during service, or as a result of injury 
during National Guard active duty for training in July 1999.  
Service medical records do not show any report of tinnitus 
during the veteran's period of active service from 1976 to 
1983.  Nor is there any report of tinnitus in medical 
records, dated from 1985 to 1997, from the veteran's Reserve 
and National Guard service.

In July 1999, while he was on National Guard active duty for 
training, the veteran was seen in the emergency room of a VA 
Medical Center (VAMC).  He had burns on both hands.  He 
reported that he had sustained an electrical shock in an 
accident involving a motor vehicle battery.  He indicated 
that he had felt a strong electrical charge, but that he had 
not lost consciousness.  He was admitted for cardiac 
monitoring.  He received ongoing VA treatment for problems 
with his hands and arms.  VA granted service connection for 
tendinitis and neuropathy in both upper extremities.  
Treatment records dated from July 1999 through June 2003 do 
not show any reports of tinnitus.

In June 2003, the veteran indicated that he was seeking 
service connection for tinnitus.  In VA outpatient treatment 
in July 2003, the veteran reported having tinnitus, 
associated with hearing loss, that had worsened in the last 
month.  He again reported tinnitus in August 2003.  In a VA 
medical examination in September 2003, the veteran reported 
having bilateral buzzing in his ears.

In a January 2004 statement, the veteran indicated that he 
had experienced constant ringing in his ears since the 
electrical shock injury in July 1999.

In June 2004, the veteran had VA ear examinations, including 
audiological testing.  He reported a fifteen year history of 
exposure to noise from heavy equipment and radar equipment 
during service.  He stated that he had experienced tinnitus, 
hearing loss, and difficulty tolerating loud sounds since 
2001.  An examiner reported that audiological testing showed 
mild sensorineural hearing loss bilaterally.  Another 
examiner noted that the veteran had sustained an electrical 
shock during service, incorrectly stating the date of the 
injury as July 2001.  That examiner indicated that it would 
be speculative to state that the tinnitus was due to the 
electric shock accident, and provided the opinion that it was 
unlikely that the tinnitus was the result of electric shock.

In a September 2004 statement, the veteran indicated that he 
experienced acoustic trauma during service when he worked in 
ground radar surveillance.  He related that in this duty he 
wore headphones, and heard high pitched noises over those 
headphones.  He also noted the electrical shock injury he had 
sustained in July 1999.

While the veteran has reported being exposed to noise during 
service, there is no evidence that he reported tinnitus while 
he was in service or soon after his active service.  He 
asserts that his tinnitus is related to the electric shock 
injury he sustained during active duty for training in July 
1999.  Medical records, however, do not indicate that the 
veteran reported tinnitus during the treatment following that 
accident.  The earliest recorded report of tinnitus was 
almost four years after the 1999 accident.  The evidence from 
the time of the 1999 accident does not support the veteran's 
assertion that tinnitus began with that accident.  The only 
medical finding or opinion regarding connection between the 
accident and tinnitus is the June 2004 opinion that such a 
connection is unlikely.  The Board finds that the 
preponderance of the evidence is against the claim of  
service connection for tinnitus.

Psychiatric Disability Including PTSD

The veteran is seeking service connection for a psychiatric 
disability, including PTSD.  The veteran contends that his 
psychiatric problems are related to an electric shock 
accident that he had in active duty for training in July 
1999, and to the service-connected disability of his upper 
extremities that resulted from that accident.

Psychoses are included in the listed of chronic disabilities 
that are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  PTSD is a psychiatric disorder that 
develops as a result of traumatic experience.  It is possible 
for service connection to be established for PTSD that 
becomes manifest after separation from service.  In order for 
such a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The veteran does not contend that he had any chronic 
psychiatric disorder during his period of active service in 
1976 to 1983.  Service medical records from that period 
include a November 1978 referral for a mental health 
consultation.  The available copy of that referral is very 
faint, and the reason for the referral is not legible.  There 
is no record of other mental health complaints or treatment 
during that period of active service.

As noted above, the veteran sustained an electric shock and 
resulting injuries in July 1999, while he was on National 
Guard active duty for training.  He had ongoing problems with 
his hands and arms.  Service connection is established for 
tendinitis and neuropathy in both upper extremities resulting 
from that accident.

In September 2002, the veteran was seen in a VAMC emergency 
room for pain in both hands.  He reported having pain and 
numbness in his hands since the July 1999 accident.  He 
stated that he could not tolerate the pain anymore, and that 
he was becoming very anxious and unable to handle the 
situation.  The treating practitioner observed that the 
veteran appeared very anxious.

In December 2002, the veteran had a VA examination regarding 
the condition of his peripheral nerves.  He reported having 
numbness and paresthesia in his hands, and severe pain in his 
arms and shoulders.  He stated that his upper extremities 
were weak, and that things tended to fall out of his hands.  
He indicated that he worked in law enforcement, and that he 
could no longer carry guns because at times they had fallen 
out of his hands.  He related that he had considered suicide 
because of the severity of the pain in his upper extremities.  
He reported that he was under treatment, with medication, for 
depression.  He expressed that his whole life was damaged 
because of the problems with his hands and arms.  The 
examiner noted a decrease in sensation to pinprick, 
temperature, and vibration in the veteran's hands and arms.  
The examiner's assessment was pain syndrome and peripheral 
neuropathy in both upper extremities.  The examiner noted 
that there also appeared to be a severe impact on the 
veteran's emotional and social life, and that those symptoms 
appeared to be sequelae of the electrical accident.

Private psychologist D. P., M. A., wrote that he had first 
seen the veteran in February 2003, and that the veteran had 
attended four weekly sessions.  In February 2003, the veteran 
had reported extreme nervousness, insomnia, and visual and 
auditory hallucinations.  He had related a history of an 
electric shock injury and a serious injury in the scrotum.  

In March 2003, the veteran saw a VA psychiatrist.  He 
indicated that he was on medication prescribed by a private 
psychiatrist, and that he had developed uncontrollable crying 
spells.  The VA psychiatrist's impression was depression.  
The veteran began VA psychotherapy in June 2003.  In June 
2003, the veteran indicated that he felt hopeless because of 
lack of improvement in his physical problems.  A physician 
listed an impression of mood disorder secondary to medical 
condition.  In ongoing VA psychiatric treatment, the veteran 
reported anxiety, depression, and panic attacks.

In July 2003, the veteran was admitted to a private hospital 
for partial hospitalization for psychiatric problems, 
including anxiety, insomnia, and auditory and visual 
hallucinations.  The veteran reported a history of electric 
shock injury and of gunshot wound to the groin.  The hospital 
report listed a final diagnosis of PTSD.

An October 2003 report from a Puerto Rico agency for 
disability determination noted that the veteran had been seen 
in February 2003 with crying spells, considerable anxiety, 
and depressive features.  In October 2003, the reporting 
physician noted that the veteran was under psychiatric 
treatment, and that his symptoms included auditory 
hallucinations.  The reporting physician's diagnoses included 
major depression with psychosis.  In December 2003, the 
disability agency listed diagnoses for the veteran of PTSD, 
and panic disorder without agoraphobia.

The veteran continued in VA mental health treatment in 2004.  
He was noted to have symptoms of anxiety, depression, 
insomnia, and intrusive thoughts of the 1999 electrical 
accident.  In July 2004, the veteran underwent a VA mental 
health examination to consider possible PTSD.  The veteran 
reported depression, anxiety, irritability, insomnia, 
excessive worry, and lack of concentration.  He reported 
having occasional memories of events during active duty and 
National Guard service, but did not describe those memories 
as intrusive or disturbing.  The examiner observed that the 
veteran did not become excessively anxious when recounting 
the July 1999 electrical burn injury.  The examiner concluded 
that the veteran's mental disorder did not meet the criteria 
for diagnosis of PTSD.  The examiner diagnosed the veteran's 
mental disorder as a depressive disorder.

In December 2004, the VA mental health practitioner who 
examined the veteran in July 2004 reviewed the veteran's 
claims file, including recently added records.  The 
practitioner expressed the opinion that the veteran's 
depressive disorder had begun in approximately September 
2002.  The practitioner stated that objective evidence did 
not show that the veteran's depressive order resulted from 
his service-connected disabilities of the upper extremities.

In January 2005, private psychiatrist J. A. A., M.D., wrote 
that he had been treating the veteran since September 2003.  
Dr. A indicated that he had reviewed the veteran's records.  
Dr. A. found that, after the July 1999 electrical accident, 
the veteran had developed a progressive psychiatric disorder.  
Dr. A. listed diagnoses of severe major depression, with 
psychotic features, in partial remission; and chronic PTSD.  
Dr. A. expressed disagreement with the December 2004 opinion 
of the VA practitioner.  Dr. A. stated the opinion that the 
veteran had chronic major depression and PTSD as a result of 
the July 1999 accident and the disabilities resulting from 
that accident.

While mental health practitioners have provided different 
diagnoses, the evidence has consistently indicated that the 
veteran has a psychiatric disorder.  Several VA and private 
practitioners have found that the veteran's current 
psychiatric disorder is a result of his service-connected 
upper extremity disabilities.  The VA practitioner who 
examined the veteran in 2004 opined that the psychiatric 
disorder did not result from the service-connected 
disability.  The practitioners with opinions on the opposite 
sides of this question each observed the veteran, and some 
reviewed his records.  The opposing opinions are from sources 
that are each apparently competent and credible.  The Board 
will resolve the question in the veteran's favor, and accept 
that the psychiatric disorder resulted from the service-
connected disability of the upper extremities.  Thus, the 
Board grants service connection for the psychiatric disorder.

Hypertension

The veteran contends that his hypertension began during 
service, or developed as a result of a psychiatric disorder 
that he attributes to service.  The medical records for the 
veteran active service from 1976 to 1983 do not contain any 
abnormal blood pressure readings.  The veteran's blood 
pressure readings were not high on Reserve or National Guard 
examinations in 1985 and 1989.  The claims file does not 
contain records of medical treatment of the veteran during 
most of the 1990s.  In July 1998, the veteran completed a 
service health questionnaire for dental treatment.  At that 
time, he indicated that he had not been under a physician's 
care in the preceding two years.  He did not check the space 
on the form for high blood pressure or for other disorders.

The veteran had active duty for training a year later, from 
July 18 to August 1, 1999.  On July 26, 1999, the veteran was 
admitted for treatment of electrical burns to both hands, and 
for cardiac monitoring following the electric shock injury he 
had sustained.  Admission notes indicated that the veteran 
was on no medications.  Treatment notes show blood pressure 
readings on the day of admission of 124/70, 151/107, 154/105, 
170/100, and 174/110.  A treating practitioner prescribed the 
blood pressure medication Vasotec.  On July 27, his blood 
pressure was measured as 130/70.  He was discharged, with 
plans for follow-up.  On July 28, his blood pressure was 
measured as 169/106.  Further blood pressure readings were 
152/99 on July 29, 170/102 on July 30, 142/100 on August 2, 
and 180/110 on August 3.  The hypertension medication 
Verapamil was prescribed.  On follow-up, the veteran's blood 
pressure was above normal on readings in September, October, 
and December 1999, and in January and March 2000.  VA and 
private examination and treatment records dated from 2002 to 
2004 show ongoing findings of, and medication for, 
hypertension.

In February 2000, a National Guard official completed a line 
of duty determination, and found that the veteran's hand 
injuries and high blood pressure were sustained in the line 
of duty.  In November 2000, another National Guard official 
disapproved the February 2000 determination, and changed it 
to in line of duty for the injuries of the hands, and not in 
line of duty, existing prior to service, no aggravation, for 
hypertension.  The determination did not indicate the 
evidence considered or the basis for the determination.

When the veteran began active duty for training in July 1999, 
there was no evidence that he had hypertension.  He was found 
to have hypertension during his treatment following the July 
25 electric shock injury.  The medical records indicate that 
his hypertension has continued after that period of active 
duty for training.  The National Guard ultimately determined 
that the veteran had hypertension prior to his July 1999 
service.  There is no record of the basis for that 
determination, however.
As there is no medical evidence of hypertension before the 
1999 active duty for training, and hypertension was found 
during that period, the record supports service connection 
for hypertension as incurred during active duty for training.

Left Hip Disability

The veteran is seeking service connection for a left hip 
disability.  Service medical records from October 1981 show 
that the veteran was seen for itching and pain of his hip.  
The treating practitioner noted a hematoma.  The veteran had 
follow-up later that month for contusion and hematoma of his 
left hip.  He was placed on a limited duty profile, because 
of that injury, to last for approximately two months.  There 
is no record of a separation examination for the veteran's 
1976 to 1983 service.

No disorder of the left hip was noted on Reserve or National 
Guard examinations in 1985 and 1989.  On VA examination in 
March 1993, the veteran reported problems with his low back 
and his knees, but did not report any problem with his left 
hip.

VA outpatient treatment records include the veteran's report, 
in September 2003, of low back pain radiating into the right 
lower extremity.  In 2004, a problem list for the veteran 
included myalgia and myositis.  In January 2004, the veteran 
requested service connection for a left hip disability.

While the service medical records show a left hip injury in 
1981, the veteran did not report any problems with his left 
hip on examinations in 1985, 1989, and 1993.  The absence of 
complaints at those times tends to indicate that the 1981 
injury did not become a chronic disability that continued 
after service.  VA medical records from recent years show 
generalized musculoskeletal complaints, but no finding of a 
current disorder of the left hip.  As the post-service 
medical evidence is silent for a chronic left hip disability, 
the preponderance of the evidence is against service 
connection for a left hip disability.  That claim is denied.

Hemorrhoids

The veteran appealed an April 2004 rating decision denying 
service connection for hemorrhoids.  During active service, 
in August 1981, the veteran sought outpatient treatment for 
pain around the anus and bloody stools.  The treating 
practitioner diagnosed a hemorrhoid.  No further treatment 
for that condition was noted in the records from the 
veteran's 1976 to 1983 service.  The file does not contain a 
report of any examination at separation from that period of 
service.  In a Reserve service examination in October 1985, 
the examiner noted a skin tag at the rectum, without any 
hemorrhoid at that time.  On Reserve service examination in 
December 1989, the veteran had hemorrhoids, described as 
uncomplicated.

More recent medical records contain reports of lower 
digestive system problems, including hemorrhoids.  A February 
2002 medical report noted that the veteran had recurrent 
colitis with non-necrotizing granulomas.  The examining 
physician described the disorder as inflammatory bowel 
disease.  Notes from VA outpatient treatment in December 2002 
indicated that the veteran had external hemorrhoids that were 
not inflamed or bleeding.  In a September 2003 VA 
examination, the veteran indicated that he took a stool 
softener for chronic constipation.  VA outpatient treatment 
notes indicate that the veteran reported chronic constipation 
in January 2004, and alternating constipation and diarrhea in 
February and March 2004.  In December 2004, a VA list of the 
veteran's medical problems included hemorrhoids.

There is medical evidence that the veteran had hemorrhoids 
during service.  The medical records for the remainder of his 
period of active service do not show either recurrence or 
resolution of the hemorrhoids.  There is medical evidence of 
recurrences of hemorrhoids after service.  No physician has 
discussed whether the hemorrhoids after service constitute 
continuation or recurrence of those treated in service.  As 
hemorrhoids occurred during and after service, in the absence 
of evidence of resolution of the disorder during service, the 
evidence supports service connection for hemorrhoids.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

When a claimant seeks to reopen a previously denied claim, 
based on the submission of new and material evidence, VA (1) 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is granting the benefits sought on appeal in the 
veteran's claims for service connection for psychiatric 
disability, hypertension, and hemorrhoids.  Therefore, it is 
not necessary to discuss VA's duties to notify or assist the 
veteran in substantiating those claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Board has denied in this decision the veteran's claims to 
reopen previously denied claims for service connection for 
disabilities of the lumbar spine and knees, and his claims 
for service connection for tinnitus and a left hip 
disability.  With respect to those claims, the RO provided 
the veteran pre-adjudication notice by letters dated in 
September 2003 and March 2004.  Those notices did not address 
either the rating criteria or the effective date provisions 
that are pertinent to those claims.  Such error was harmless, 
however, because the Board is denying service connection for 
those claimed disabilities in this decision, and therefore no 
rating or effective date will be assigned for any of those 
disabilities.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The March 2004 letter that addressed the claims to reopen 
claims for service connection for disabilities of the lumbar 
spine and knees, and also addressed direct claims for service 
connection for hemorrhoids and a left hip disability.  That 
letter notified the veteran of the evidence and information 
that is necessary to reopen previously denied claims, and 
notified him of the evidence and information necessary to 
establish entitlement to service connection.  Thus, that 
letter fulfilled the notice requirements for new and material 
claims explained in Kent.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  With respect 
to the tinnitus claim, VA has afforded the veteran a physical 
examinations and obtained a medical opinion as to the 
etiology of disabilities.

The veteran has not had a medical examination with respect to 
his claimed left hip disability.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
An examination is necessary when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim. 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The veteran's left hip claim does not meet this standard 
because there is no indication that he has a current left hip 
disability that may be associated with military service.  The 
veteran had a left hip contusion in service in 1981, but he 
does not report continuous symptomatology of the left hip 
after service.  There is no post-service medical evidence of 
a disorder of the left hip.  Therefore, VA was not required 
to conduct an examination of the veteran's left hip.

VA has not obtained a medical opinion with regard to the 
claims reopen previously denied claims of service connection 
for lumbar spine and bilateral knee disabilities.  The duty 
to provide such an examination applies to claims to reopen 
only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(iii).

All known and available records relevant to the claims that 
the Board has denied herein have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  The Board concludes that VA has 
substantially complied with the notice and assistance 
requirements, and that the veteran is not prejudiced by a 
decision on those claims at this time.


ORDER

A claim for service connection for lumbar spine disability is 
not reopened.

A claim for service connection for disability of the knees is 
not reopened.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for psychiatric disability 
is granted.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for left hip disability is 
denied.

Entitlement to service connection for hemorrhoids is granted.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


